Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 4, MASTER ASSIGNMENT, AND AGREEMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT


This Amendment No. 4, Master Assignment, and Agreement to Amended and Restated
Credit Agreement (this “Agreement”) dated as of August 9, 2018 (the “Effective
Date”), is among Jagged Peak Energy LLC, a Delaware limited liability company
(the “Borrower”), Jagged Peak Energy Inc., a Delaware corporation (the
“Guarantor”), Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) and as issuing lender (in such
capacity, the “Issuing Lender”), the Lenders (as defined below), the Assignors
(as defined below), and the Assignees (as defined below).
RECITALS
A.    Reference is made to that certain Amended and Restated Credit Agreement
dated as of February 1, 2017 (as amended, supplemented or otherwise modified by
that certain Amendment No. 1, Master Assignment and Agreement to Amended and
Restated Credit Agreement dated as of October 26, 2017, Amendment No. 2, Limited
Waiver, Master Assignment, and Agreement to Amended and Restated Credit
Agreement dated as of March 21, 2018, Limited Consent and Agreement dated as of
April 20, 2018, Amendment No. 3 to Amended and Restated Credit Agreement dated
as of June 15, 2018, and as further amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Administrative Agent, the Issuing Lender and the financial
institutions party thereto as lenders from time to time (the “Lenders”). Each
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.
B.     Subject to the terms and conditions set forth herein, (i) Deutsche Bank
AG New York Branch (the “Exiting Lender”) has agreed to assign all of its rights
and obligations to the other Lenders, (ii) the Lenders, other than the Exiting
Lender (each an “Existing Lender” and collectively, the “Existing Lenders”) wish
to reallocate the percentage of their rights and obligations under the Credit
Agreement as a Lender among themselves as set forth on Schedule I hereto, and
(iii) the Existing Lenders have agreed to increase the Borrowing Base from
$540,000,000 to $825,000,000, subject to their increased Aggregate Elected
Commitments (as set forth on Schedule I hereto) of $540,000,000.
C.    The parties hereto wish to (i) increase the Borrowing Base and the
Aggregate Elected Commitments, and (ii) amend the Credit Agreement as set forth
herein.
THEREFORE, the parties hereto hereby agree as follows:
Section 1.Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
Section 2.Master Assignment. In lieu of executing and delivering an Assignment
and Assumption, each of the Exiting Lender and the Existing Lenders whose Pro
Rata Share of the Commitments is decreasing in connection herewith (each an
“Assignor” and, collectively, the “Assignors”) and each Existing Lender whose
Pro Rata Share of the Commitments is increasing in connection herewith (each an
“Assignee” and, collectively, the “Assignees”) hereby agree to, and Borrower
hereby accepts, the following:
(a)Assignment. For an agreed consideration, each Assignor hereby irrevocably
sells and assigns to the respective Assignees, and each Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the terms hereof and the Credit Agreement, as of the
Effective Date (i) such Pro Rata


-1-

--------------------------------------------------------------------------------



Share in and to all of the respective Assignors’ rights and obligations in their
respective capacities as Existing Lenders under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and Pro Rata Share identified in Schedule I hereto that would
result in Assignors and Assignees having the respective Commitments (and
applicable Pro Rata Share thereof) set forth in Schedule I attached hereto
(including without limitation any letters of credit and guaranties provided in
connection with the Credit Agreement), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Exiting
Lender or Existing Lenders, as the case may be) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to any Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as an "Assigned Interest" and referenced on
Schedule I). Each such sale and assignment is without recourse to any Assignor
and, except as expressly provided in this Agreement, without representation or
warranty by any Assignor. Notwithstanding anything else provided herein and for
the avoidance of doubt, after giving effect hereto and the assignments and the
assumptions contemplated hereby, the Exiting Lender shall have no Commitment or
Elected Commitment under, or Pro Rata Share in respect of, the Credit Agreement
and shall not be listed in Schedule I hereto.
(b)Representations and Warranties of Assignor. Each Assignor (i) represents and
warrants that (A) it is the legal and beneficial owner of the relevant Assigned
Interest, (B) such Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, and (C) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby; and (ii) assumes no responsibility with
respect to (A) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document, (B) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any collateral thereunder, (C) the financial
condition of the Borrower, its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (D) the performance or observance
by the Borrower, its Subsidiaries or Affiliates or any other Person of any of
its obligations under any Credit Document.
(c)Representations and Warranties of Assignee. Each Assignee (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become (or remain, as the case may be) a
Lender under the Credit Agreement, (B) it meets all the requirements to be an
assignee under Section 10.7 of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.7 of the Credit Agreement), (C) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the relevant Assigned
Interest, shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, (F) it has, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to purchase such Assigned
Interest, and (G) if it is not incorporated under the laws of the United States
of America or a state thereof, on or prior to the date hereof, it has delivered
to the Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (ii) agrees that (A) it will, independently and without
reliance on the Administrative Agent, any Assignor, or any other Lenders, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (B) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
(d)Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant


-2-

--------------------------------------------------------------------------------



Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignors and Assignees shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
(e)Consent; Waiver of Administrative Fees. The Administrative Agent, the Issuing
Lender and the Borrower hereby consent to each Assignor’s assignment of the
Assigned Interests to the respective Assignees, and waive any other conditions
to the effectiveness of such assignment that are not expressly set forth in this
Agreement, and agree that the terms of this Agreement shall constitute an
Assignment and Assumption. The Administrative Agent hereby consents to a
one-time waiver of the $3,500 administrative fees that would otherwise be
payable by each Assignee pursuant to Section 10.7(b)(iv) of the Credit Agreement
as a result of the assignment provided for herein.
Section 3.Amendment to Credit Agreement. Schedule I of the Credit Agreement is
hereby amended and restated in its entirety in the form attached hereto as
Schedule I. The information set forth in the column “Elected Commitment” on such
amended Schedule I is hereby deemed to satisfy the requirement that the
applicable Existing Lenders deliver an Elected Commitment Increase Certificate
in accordance with Section 2.1(d) of the Credit Agreement.
Section 4.Borrowing Base Increase. Subject to the terms of this Agreement, the
parties hereto hereby agree that, as of the Effective Date, the Borrowing Base
is hereby increased from $540,000,000 to $825,000,000, and the Borrowing Base
shall remain in effect at such amount until the Borrowing Base is redetermined
or adjusted in accordance with the Credit Agreement, as amended hereby. The
redetermination of the Borrowing Base pursuant to this Section 4 shall
constitute the Quarterly Redetermination to occur on or about July 1, 2018, as
provided in Section 2.2(c)(iii) of the Credit Agreement.
Section 5.Representations and Warranties. Each Credit Party represents and
warrants that, as of the date hereof (after giving effect to the Waiver): (a)
the representations and warranties of such Credit Party contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Effective Date as if made on
and as of such date, except that any representation and warranty which by its
terms is made as of a specified date is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) only as of such specified date; (b) no Default
has occurred and is continuing; (c) the execution, delivery and performance of
this Agreement are within such Credit Party’s powers and have been duly
authorized by all necessary corporate, limited liability company, or partnership
action; (d) this Agreement constitutes the legal, valid, and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity whether applied by a court of law or
equity; (e) the execution, delivery and performance of this Agreement by such
Credit Party do not require any authorization or approval or other action by, or
any notice or filing with, any Governmental Authority other than those that have
been obtained or provided and other than filings delivered hereunder to perfect
Liens created under the Security Documents; and (f) the Liens under the Security
Documents are valid and subsisting and secure the obligations under the Credit
Documents.
Section 6.Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantor, the Administrative Agent, the Issuing Lender, each of the Lenders,
the Assignors, and the Assignees.
(b)The Administrative Agent shall have received an amended and restated Note
payable to each Lender requesting an amended and restated Note in the amount of
its Commitment, after giving effect to this Agreement, duly and validly executed
and delivered by a duly authorized officer of the Borrower.


-3-

--------------------------------------------------------------------------------



(c)The Borrower shall have paid (i) to the Administrative Agent all reasonable
out-of-pocket costs and expenses that have been invoiced and are payable
pursuant to Section 10.1 of the Credit Agreement and (ii) all other fees and
expenses as agreed in writing.
(d)The Administrative Agent shall have received duly executed Mortgages, or
supplements to existing Mortgages, in form and substance reasonably satisfactory
to the Administrative Agent, encumbering not less than 90% (by PV10) of the
Credit Parties’ Proven Reserves and 90% (by PV10) of the Credit Parties’ PDP
Reserves, in each case, as described in the most recently delivered Engineering
Report.
(e)The Administrative Agent shall have received satisfactory title information
and be satisfied in its sole discretion with the title to the Oil and Gas
Properties included in the Borrowing Base, and that such Oil and Gas Properties
constitute (i) not less than 80% (by PV10) of the Credit Parties’ Proven
Reserves evaluated in the most recently delivered Engineering Report and (ii)
that the Credit Parties have good and marketable title to their Oil and Gas
Properties, subject to no other Liens (other than Permitted Liens).
(f)The Administrative Agent shall have received the following, duly executed by
all the parties thereto, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:
(i.)a certificate from a Responsible Officer of the Borrower and the Parent
dated as of the Effective Date stating that as of such date (A) all
representations and warranties of any Credit Party set forth in this Agreement
and in each of the other Credit Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties contained in Section 4.20 of the Credit Agreement
and any representations and warranties that already are qualified or modified by
materiality in the text thereof) on such date, except that any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties
contained in Section 4.20 of the Credit Agreement and any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date, (B) no Default has occurred and is
continuing and (C) the secretary’s certificate delivered in connection with the
Credit Agreement remains, with respect to the Borrower and the Guarantor, true
and correct in all material respects;
(ii.)certificates of good standing for each Credit Party in each state in which
each such Person is organized or qualified to do business, which certificate
shall be (A) dated a date not earlier than 10 days prior to the Effective Date
or (B) otherwise effective on the Effective Date;
(iii.)a legal opinion of Vinson & Elkins, L.L.P. as outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent; and
(iv.)appropriate UCC-3 financing statements, if any, necessary or desirable for
filing with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the Security Agreement;
(g)The Credit Parties shall have received any consents, licenses and approvals
required in accordance with applicable law, or in accordance with any document,
agreement, instrument or arrangement to which such Credit Party is a party, in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents.
(h)No action, suit, investigation or other proceeding (including without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be threatened or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, any other credit
agreement, or any transaction contemplated hereby or thereby or (ii) which could
reasonably be expected to result in a Material Adverse Change.


-4-

--------------------------------------------------------------------------------



(i)The Administrative Agent shall have received such other documents,
governmental certificates, agreements, and lien searches as the Administrative
Agent or any Lender may reasonably request.
Section 7.Acknowledgments and Agreements.
(a)Each Credit Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms and each Credit
Party waives any set-off, counterclaim, recoupment, defense, or other right, in
each case, existing on the date hereof, with respect to such Secured
Obligations. Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and each
Credit Party acknowledges and agrees that its respective liabilities and
obligations under the Credit Agreement, as amended herby, and the other Credit
Documents are not impaired in any respect by this Agreement.
(b)The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents, (ii)
any of the agreements, terms or conditions contained in any of the Credit
Documents, (iii) any rights or remedies of the Administrative Agent, the Issuing
Lender, or any Lender with respect to the Credit Documents, or (iv) the rights
of the Administrative Agent, the Issuing Lender, or any Lender to collect the
full amounts owing to them under the Credit Documents.
(c)This Agreement is a Credit Document for the purposes of the provisions of the
other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 8.Reaffirmation of the Guaranty. The Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under Article IX of the
Credit Agreement are in full force and effect and that the Guarantor continues
to unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
the Guaranteed Obligations (as defined in Section 9.1(a) of the Credit
Agreement), and its execution and delivery of this Agreement does not indicate
or establish an approval or consent requirement by the Guarantor under Article
IX of the Credit Agreement or otherwise, in connection with the execution and
delivery of amendments, consents or waivers to the Credit Agreement or any of
the other Credit Documents.
Section 9.Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms of
and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Documents
are valid, enforceable and subsisting and create an Acceptable Security Interest
to secure the Secured Obligations.
Section 10.Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 11.Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 12.Severability. In case one or more of the provisions of this Agreement
shall for any reason be invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality and enforceability of the remaining
provisions contained herein or in the other Credit Documents shall not be
affected or impaired thereby.


-5-

--------------------------------------------------------------------------------



Section 13.Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).
Section 14.Entire Agreement. This Agreement, the Credit Agreement, the Notes,
and the other Credit Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.
[The remainder of this page has been left blank intentionally.]




-6-

--------------------------------------------------------------------------------






EXECUTED to be effective as of the date first above written.
BORROWER:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY LLC
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary











Signature Page to Amendment No. 4

--------------------------------------------------------------------------------







 
ADMINSTRATIVE AGENT/ISSUING
 
LENDER/LENDER:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
and an Existing Lender
  
 
 
 
 
By:
/s/ ZACHARY KRAMER
 
Name:
Zachary Kramer
 
Title:
Vice President











Signature Page to Amendment No. 4

--------------------------------------------------------------------------------







 
LENDERS:
 
 
 
 
 
FIFTH THIRD BANK, as an Existing Lender
  
 
 
 
 
By:
/s/ JONATHAN H. LEE
 
Name:
Jonathan H. Lee
 
Title:
Director











Signature Page to Amendment No. 4

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ABN AMRO CAPTIAL USA LLC, as an Existing Lender
  
 
 
 
 
By:
/s/ DARRELL HOLLEY
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAELA BRAUN
 
Name:
Michaela Braun
 
 
Title:
Director
 











Signature Page to Amendment No. 4

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as an Existing Lender
  
 
 
 
 
By:
/s/ GEORGE E. MCKEAN
 
Name:
George E. McKean
 
Title:
Senior Vice President











Signature Page to Amendment No. 4

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as an Existing Lender
  
 
 
 
 
By:
/s/ JOHN B. LANE
 
Name:
John B. Lane
 
Title:
Executive Vice President











Signature Page to Amendment No. 4

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
CITIBANK, N.A., as an Existing Lender
  
 
 
 
 
By:
/s/ CLIFF VAZ
 
Name:
Cliff Vaz
 
Title:
Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as an Existing Lender
  
 
 
 
 
By:
/s/ DAVID MORRIS
 
Name:
David Morris
 
Title:
Authorized Officer











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as an Existing Lender
  
 
 
 
 
By:
/s/ JAMIE MINIERI
 
Name:
Jamie Minieri
 
Title:
Authorized Signatory











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH, as an Existing Lender
  
 
 
 
 
By:
/s/ DARLENE ARIAS
 
Name:
Darlene Arias
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
By:
/s/ NIMA GANDHI
 
Name:
Nima Gandhi
 
 
Title:
Associate Director
 











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BMO HARRIS BANK N.A., as an Existing Lender
  
 
 
 
 
By:
/s/ MELISSA GUZMANN
 
Name:
Melissa Gusmann
 
Title:
Director











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as an Existing Lender and an Assignee
  
 
 
 
 
By:
/s/ KRISTAN SPIVEY
 
Name:
Kristen Spivey
 
Title:
Authorized Signatory











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
COMERICA BANK, as an Existing Lender
  
 
 
 
 
By:
/s/ JEFFREY M. LABAUVE
 
Name:
Jeffrey M. LaBauve
 
Title:
Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, solely as the Existing Lender and Assignor for
purposes of Section 2 hereof
  
 
 
 
 
By:
/s/ ALICIA SCHUG
 
Name:
Alicia Schug
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
By:
/s/ MARGUERITE SUTTON
 
Name:
Marguerite Sutton
 
 
Title:
Vice President
 











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as an Existing Lender
  
 
 
 
 
By:
/s/ JOHN C. LOZANO
 
Name:
John C. Lozano
 
Title:
Senior Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BOKF, NA, as an Existing Lender
  
 
 
 
 
By:
/s/ SONJA BORODKO
 
Name:
Sonja Borodko
 
Title:
Senior Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------






SCHEDULE I
Commitments, Contact Information


ADMINISTRATIVE AGENT/ ISSUING LENDER
Wells Fargo Bank, National Association
Address:
1700 Lincoln St., 6th Floor
Denver, CO 80203
 
Attn:
Oleg Kogan
 
Telephone:
303-863-5367
 
Facsimile:
303-863-5196
 
Email:
Oleg.Kogan@wellsfargo.com
CREDIT PARTIES
Borrower/Guarantors
Address:
1401 Lawrence Street
Suite 1800
 
Attn:
Bob Howard
 
Telephone:
720-215-3660
 
Facsimile:
720-215-3690
 
Email:
bhoward@jaggedpeakenergy.com





Lender
Commitment
Elected Commitment
Pro Rata Share
Wells Fargo Bank, National Association
$173,611,111.11
$62,500,000.00
11.57407407%
Fifth Third Bank
$145,833,333.33
$52,500,000.00
9.72222222%
ABN AMRO Capital USA LLC
$145,833,333.33
$52,500,000.00
9.72222222%
Citibank, N.A.
$145,833,333.33
$52,500,000.00
9.72222222%
JPMorgan Chase Bank, N.A.
$145,833,333.33
$52,500,000.00
9.72222222%
KeyBank National Association
$145,833,333.33
$52,500,000.00
9.72222222%
Royal Bank of Canada
$111,111,111.12
$40,000,000.00
7.4074074%
Goldman Sachs Bank USA
$97,222,222.22
$35,000,000.00
6.48148148%
UBS AG, Stamford Branch
$97,222,222.22
$35,000,000.00
6.48148148%
First Tennessee Bank National Association
$83,333,333.33
$30,000,000.00
5.55555556%
BMO Harris Bank N.A.
$55,555,555.56
$20,000,000.00
3.70370370%
Comerica Bank
$55,555,555.56
$20,000,000.00
3.70370370%
U.S. Bank National Association
$55,555,555.56
$20,000,000.00
3.70370370%
BOKF, NA
$41,666,666.67
$15,000,000.00
2.77777778%
Total:
$1,500,000,000.00
$540,000,000.00
100%









Schedule I